HAWLEY, District Judge
(orally). This is an appeal from the clerk’s ruling in allowing four dollars per day for keeper’s fees. The defendant objects to the item of costs for keeper’s fees upon the ground that no sufficient showing is made for the taxation of said fees; that the petition for keeper’s fees does not comply with rule 17 of this court; that the petition does not set forth facts sufficient to allow any costs for keeper’s fees; that there is no showing that a keeper was employed; that the sum of four dollars per day is unreasonable. The affidavits filed by plaintiff show that the provisions of rules 17-19 of this court have been substantially complied with; that the sum of four dollars per day is reasonable; that this amount was allowed by the defendant for a period of four years prior to the commencement of this suit for like services. Ho counter affidavit has been filed by the defendant. Ho denial of the facts stated in the affidavit in behalf of plaintiff, except the statement of defendant’s counsel that, in his opinion, two dollars per day would be ample compensation. Taking all these facts into consideration, with the situation and character of the property mentioned in the affidavits, I am of opinion that the clerk did not err in taxing the amount at the rate of four dollars per day. The ruling of the clerk is affirmed.